DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks and amendments filed on 08/31/2022. Claims 1-6, and 9-11 have been amended. Claims 7-8 have been cancelled. Claims 12-14 have been newly added. Accordingly, claims 1-6 and 9-14 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input unit”, in claims 10 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. “an input unit” will be interpreted as a keyboard, a mouse, or a touch panel integrated with the display unit 33 as recited in Paragraph 0075.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant claims “a communication device configured to be connected to a terminal”. The specification recites “communication I/F 35 accesses a wireless base station via a gateway and configured to communicate with the server” (Paragraph 0076). The specification doesn’t disclose a communication device.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 9, 10, and 11, the applicant claims “a communication device configured to be connected to a terminal”. It is not clear to the examiner what the structure of said device is. Is it built in with the terminal or a separate component that needs to be connected to the terminal and it is not clear how it is connected. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claims indefinite. According to the examiner’s best knowledge, the “communication device” will be treated as being a wireless circuit capable of connecting to a network.
With respect to claims 1, 9, 10, and 11, the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements/steps, such omission amounting to a gap between the elements/steps.  See MPEP § 2172.01.  The omitted elements/steps are: a selection by the user since the claims recite a vehicle selected by the user and the claims do not recite that the user is capable of selecting. 
With respect to claims 1, 9, 10, and 11, the applicant claims “transmit, to the terminal via the communication device……, information on the terminal of the end-of-use…..”. It is not clear to the examiner what the applicant is trying to convey with “transmit, to the terminal information on the terminal”. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claim indefinite.
With respect to claim 14, the applicant claims select a vehicle. It is not clear to the examiner if said vehicle is a vehicle of the at least on vehicle of claim 1 or a different vehicle. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claim indefinite. According to the examiner’s best knowledge, the claim limitation will be treated as a vehicle of the at least one vehicle of claim 1.
Claims 2-6, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claims 1 and 10 and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to ab abstract idea without significantly more. The claim(s) recite(s) acquiring a boarding position and time of a user and selecting a vehicle based on said acquired position and time taking into consideration end-of-use position and expected end-of-use time at which a second user of a vehicle ends use of the vehicle for each of a plurality of vehicles, transmitting information on the at least one vehicle selected by the processor along with end of use position and time, display the information, receive information on a vehicle selected by the user and causing the selected vehicle to standby at the end of use position and time.
The recited limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a communication device, a memory, and a processor), nothing in the claim element precludes the step from practically being performed in the mind. A person can mentally compute availability of a vehicle based on usage of said vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite “a communication device, a memory, and a processor” to perform the recited functions. Said elements are recited at a high level of generality (a generic computer performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a communication device, a memory, and a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US 2017/0075358 A1 (hence Zhang) in view of Iland et al US 2018/0283883 A1 (hence Iland) and further in view of Shimura US 2017/0344911 A1 (hence Shimura).
In re claims 1, 9, 10, and 11, Zhang discloses a self-driving car scheduling method, a car scheduling server, and a self-driving car and teaches the following:
a terminal to which information is input by a first user (Fig.1, #101 and Paragraph 0106)
a communication device configured to be connected to a terminal of a first user such that the communication device communicates with the terminal (Fig.1, Paragraph 0106, Fig.2, #201, and Paragraph 0107)
a processor configured to acquire a boarding position and a boarding time at which the first user wants to get on a vehicle from the terminal via the communication device, select at least one vehicle, of which the end-of-use position and the expected end-of-use time are in a predetermined relationship with the boarding position and the boarding time, from among the plurality of vehicles while referring to the memory (Paragraph 0107, Fig.5, and Paragraphs 0115-0120)
transmit, to the terminal via the communication device, information on the at least one vehicle selected by the processor (Paragraphs 0138, 0154, and 0181)
However, Zhang doesn’t explicitly teach the following:
a memory configured to store an end-of-use position and an expected end-of-use time at which a second user of a vehicle ends use of the vehicle for each of a plurality of vehicles subjected to autonomous driving control and occupied by the second user
information of the end-of-use position and the expected end-of-use time of each of the at least one vehicle
cause the terminal to display the information transmitted to the terminal,
receive information on a vehicle selected by the user from among the at least one vehicle,
and cause the vehicle selected by the first user to standby at the end-of-use position at which the second user ends use of the vehicle until the first user gets on the vehicle selected by the user
Nevertheless, Iland discloses a travel coordination system determines a route for a rider using a public transit system and a provider (Abstract) and teaches the following:
a memory configured to store an end-of-use position and an expected end-of-use time at which a second user of a vehicle ends use of the vehicle for each of a plurality of vehicles subjected to autonomous driving control and occupied by the second user (Paragraph 0040)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Zhang reference to include providers in the set of candidate riders if a provider is going to drop off a first rider near the pickup location of a second rider, as taught by Iland, in order to select the provider who is closest to the pickup location, would take the least amount of time to travel to the pickup location, or would arrive at the pickup location most near a time when the rider will be ready to be picked up (Iland, Paragraph 0040).
Nevertheless, Shimura discloses position measurer measures the current position of a user terminal, and a time deriver derives an arrival time required before a vehicle arrives at the user's position, based on the current position of the user terminal and position information of the vehicle transmitted from a management server  (Abstract) and teaches the following:
information of the end-of-use position and the expected end-of-use time of each of the at least one vehicle selected by the vehicle selection unit via the communication unit (Fig.4, and Paragraph 0056)
cause the terminal to display the information transmitted to the terminal (Paragraph 0031)
receive information on a vehicle selected by the user from among the at least one vehicle (Paragraphs 0031 and 0039),
and cause the vehicle selected by the first user to standby at the end-of-use position at which the second user ends use of the vehicle until the first user gets on the vehicle selected by the user (Paragraph 0031, 
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Zhang reference to include a vehicle status table, as taught by Shimura, in order to give an option for a user to select a vehicle based on said user’s preference (Shimura, Paragraph 0058).

In re claim 2, the combination of Zhang, Iland, and Shimura teaches the following:
the memory vehicle-related information including information about a vehicle other than an end of-use position and an expected end-of-use time of the vehicle for each of the plurality of vehicles (Zhang, Paragraph 0168);
and the processor notifies the terminal of the end-of-use position, the expected end-of-use time, and vehicle-related information of each of the at least one selected vehicle via the communication device (Iland, Fig.4, and Fig.5)
In re claim 3, Shimura teaches the following:
the processor decides a priority level of each of the at least one selected vehicle based on the end-of-use position, the expected end-of-use time, and the vehicle-related information; and the processor notifies the terminal of the priority level along with the end-of-use position and the expected end-of-use time of each of the at least one selected vehicle via the communication device (Fig.4, Fig.5, and Paragraphs 0056-0058, and 0063)
In re claim 4, Iland teaches the following:
the processor acquires information indicating a current position of the first user and a user-selected vehicle selected by the first user from among the plurality of vehicles via the communication device; the processor obtains a standby time for which the first user having arrived at an end-of-use position stands by until the user-selected vehicle arrives at the end-of-use position based on the current position of the first user, a moving speed of the first user, and an end-of-use position and an expected end-of-use time of the user-selected vehicle; and the processor notifies the terminal of the standby time via the communication device (Fig.5, Fig.6, and Paragraphs 0053-0054)
In re claim 5, Iland teaches the following:
the processor acquires information indicating a current position of the first user and a user-selected vehicle selected by the first user from among the plurality of vehicles via the communication device; the processor selects at least one vehicle other than the user-selected vehicle, of which an end-of-use position and an expected end-of-use time are in the predetermined relationship with the boarding position and the boarding time, from among the plurality of vehicles while referring to the memory in a case where a time at which the user-selected vehicle arrives at an end-of-use position is later than an expected end-of-use time; and the processor notifies the terminal of the end-of-use position and the expected end-of-use time of each of the at least one selected other vehicle via the communication device (Fig.5 and Paragraph 0053)
In re claim 6, Iland teaches the following:
wherein the processor selects the at least one vehicle, of which the end-of-use position is separated from the boarding position by a predetermined distance and the expected end-of-use time is within a predetermined time from the boarding time, from among the plurality of vehicles (Paragraph 0040)
In re claim 12, Iland teaches the following:
wherein the input unit is a portion of the display (Fig.2)
In re claim 13, Shimura teaches the following:
the processor is configured to: cause the terminal to display the information transmitted to the terminal; receive information on an alternative vehicle selected by the user from among the at least one selected other vehicle; and cause the alternative vehicle selected by the first user to move to the end-of-use position of the vehicle previously selected by the first user (Fig.4, and Paragraphs 0031 and 0039, “the user can select any vehicle”)

Response to Arguments
Applicant's arguments filed on 08/31/2022 with respect to the rejection of claims 1-11 under 35 U.S.C. 101 have been fully considered but they are not persuasive. The applicant argues that the limitation “cause the vehicle selected by the first user to standby at the end-of-use position at which the second user ends use of the vehicle until the first user gets on the vehicle selected by the user” and that the human mind can’t control the vehicle. The examiner respectfully disagrees with that statement. The term “causing” is recited at a high level of generality and doesn’t necessarily mean controlling the vehicle. The claim limitation can be interpreted as providing instructions and that an insignificant extra solution activity. i.e. a post solution activity of outputting a result and does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea.
Applicant’s arguments, see applicant’s arguments/remarks, filed on 08/31/2022, with respect to the rejection(s) of claim(s) 1-2,4-6,and 9-11 under 35 U.S.C. 103 as being unpatentable over Zhang in view of Iland have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhang in view of Iland and Shimura as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669